1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                    ***
      ATTURO TIRE CORP.,
4
                            Plaintiff,
5                                                       2:19-cv-00198-JCM-VCF
      vs.                                               ORDER
6     MAX-TRAC TIRE CO., INC. d/b/a MICKEY
      THOMPSON TIRES & WHEELS,
7
                            Defendants.
8

9
             Before the Court is Defendant’s Request for Telephonic Appearance of Representative at
10
     Settlement Conference (ECF NO. 57).
11
             Accordingly,
12
             IT IS HEREBY ORDERED that any opposition to Defendant’s Request for Telephonic
13
     Appearance of Representative at Settlement Conference (ECF NO. 57) must be filed or before March 20,
14
     2020.
15
             DATED this 13th day of March, 2020.
16
                                                              _________________________
17                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
